Exhibit 10.4.2






AMENDMENT No. 2 TO EMPLOYMENT AGREEMENT


THIS AMENDMENT No. 2 TO EMPLOYMENT AGREEMENT (“Amendment No. 2”), is entered
into as of May 4, 2016, by and between Third Point Reinsurance Ltd., a Bermuda
company (the “Company”), and Daniel Victor Malloy III (the “Executive”).


WHEREAS, the Company and the Executive entered into a certain Employment
Agreement dated as of January 23, 2012, and an Amendment No. 1 to Employment
Agreement dated as of April 1, 2015 (the “Employment Agreement”); and


WHEREAS, the parties wish to extend the Executive’s Employment Term for an
additional three year period following the initial three years of the Employment
Term, continuing effectiveness of this Employment Agreement from January 23,
2015; and


WHEREAS, in consideration of the mutual agreements set forth below and for other
good and valuable consideration given by each party to this Amendment No. 2 to
the other, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive agree to amend the Employment Agreement on the terms set
forth below.


NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
1.      Section 1, Employment Term, of the Employment Agreement shall be amended
to read in its entirety as follows:


“1. Employment Term. Except for earlier termination as provided for in Section 5
hereof, the Company hereby agrees to employ the Executive, and the Executive
hereby agrees to be employed by the Company, subject to the terms and provisions
of this Agreement, for the period commencing on January 23, 2015 (the “Effective
Date”) and ending on the third anniversary of such date (the “Employment Term”);
provided that on the third anniversary of the Effective Date, and on each
anniversary of the Effective Date thereafter, the Employment Term shall be
extended for an additional year, unless either the Executive or the Company
shall have given notice at least 90 days prior to such anniversary not to extend
the Employment Term.”


2.    The parties hereto agree that except as specifically set forth in this
Amendment No. 2, each and every provision of the Employment Agreement shall
remain in full force and effect as set forth therein.








--------------------------------------------------------------------------------

Exhibit 10.4.2




IN WITNESS WHEREOF, the Company has caused this Amendment No. 2 to be executed,
and the Executive has hereunto set his hand, in each case effective as of the
day and year first above written.
THIRD POINT REINSURANCE LTD.
_By: /s/ John R. Berger
_________________________________
Name: John R. Berger
Title: Chairman and Chief Executive Officer




_By: /s/ Christopher S. Coleman
_________________________________
Name: Christopher S. Coleman
Title: Chief Financial Officer




EXECUTIVE
/s/ Daniel Victor Malloy III
________________________________________
Daniel Victor Malloy III






 






